June 26, 2009


Ms. Jane M. N. Webre
Scott Douglass & McConnico, L.L.P.
600 Congress Ave., Suite 1500
Austin, TX 78701-2589
Mr. Vincent L. Marable III
Paul Webb, P.C.
221 N. Houston Street
Wharton, TX 77488

RE:   Case Number:  07-0697
      Court of Appeals Number:  04-04-00108-CV
      Trial Court Number:  2002-CI-00925

Style:      PAUL H. SMITH, ET AL.
      v.
      THOMAS O'DONNELL, EXECUTOR OF THE ESTATE OF CORWIN DENNEY

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.  (Justice Hecht  and  Justice  Green
not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Keith E. Hottle    |
|   |Ms. Margaret G.        |
|   |Montemayor             |